DETAILED ACTION
This communication is in responsive to supplemental response for Application 17/000878 filed on 3/14/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-5 are presented for examination.
		Claims 1-2 were elected. 

Response to Arguments
3.	Examiner statements in the mailed Non-Final with respect to obvious limitations including common knowledge or well-known in the art are taken to be admitted prior art because applicant failed to traverse the Examiner’s assertion, see MPEP 2144.03 C. 

4.	Applicant’s arguments in the amendment filed on 3/14/2022 regarding claim rejection under 35 USC § 103 with respect to Claims 1-2 are moot in view of the new ground of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“network module configured to set up,” “sessions manager module configured to identify,” “evaluator module configured to receive and evaluate” and “recovery module configured to rate/determine/activate” of claim 1 invokes 112 (f) because the identified limitations meet the three prong test analysis where the limitations use the generic place holder “module” followed by functional luggage “set up/identify/receive and evaluate/rate/determine/activate” respectively where the “module” is not modified by sufficient structure, material, or acts for performing the claimed function. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations identified above of claim 1 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. (hereinafter Watson) US 2014/0108671 A1 in view of Barak US 2014/0341307 A1. 
Regarding Claim 1, Watson teaches a system (Fig. 1) comprising: 
one or more streaming servers (Fig. 2 & ¶0033-¶0038 & Fig. 1 & ¶0028; CDN 150 including CDN 1 and CDN 2), each server including a processor for 
(i) streaming applications via a communications network (Fig. 2 & ¶0033-¶0038; CDN 150 configured to host streaming media content implies streaming applications), 
(ii) processing frames associated with the streamed applications (Fig. 2 & ¶0033-¶0038; CDN 150 configured to host streaming media content implies streaming applications and processing frames), 
and (iii) handling recovery requests associated with the processed frames (Fig. 2 & ¶0033-¶0038 & Fig. 6 illustrate that CDN handles switching between CDNS seamlessly based collected data); 
a client terminal being a thin client and comprising:
 a network module configured to set up a direct connection with an optimum streaming server of the one or more streaming servers and the processor of the optimum streaming server for communicating at least one streamed application of the streamed applications via the communication network (Fig. 4 and related paragraphs and also Fig. 1 & ¶0029-¶0034; client device 130 connected to network 120), the communication including collecting statistical data relevant to data packets of the at least one streamed application (Fig. 4 & ¶0050; Once the CDN preference list has been received, the CDN selection component 418 may evaluate the networking performance of each CDN and select one (or more) from which to stream the requested media title.  For example, the CDN selection component 418 may be configured to choose the first CDN on the preference list, so long as the performance measurements for that CDN exceed a minimum threshold.  If not, and if the second (or third, etc.) CDN has better performance, then the CDN selection component 418 selects the better performing CDN.  In one embodiment, however, the measured performance of the second CDN may need to exceed another threshold before the second CDN is selected.  That is, if the first CDN does not exceed the minimum threshold, the relative performance of the second CDN may need to be improvement of a sufficient magnitude before the client selects the non-preferred CDN.  This avoids the non-preferred CDN from being selected in cases where it offers only marginally improved performance.  Doing so may help the service provider maintain a preferred distribution among the CDNs (e.g., a 60/40 split).  In normal operation the CDN performance frequently does not differ greatly between CDNs and thus the CDN selection component 418 typically selects the CDN with the highest preference ranking.  However, when congestion or overload is present anywhere between the CDN edge server and the client device, CDN performance may differ substantially, and high customer value is achieved by routing to a non-primary CDN); 
and a session management server  comprising: a processor; a sessions manager module configured to identify  (Fig. 4 & ¶0050; Once the CDN preference list has been received, the CDN selection component 418 may evaluate the networking performance of each CDN and select one (or more) from which to stream the requested media title.  For example, the CDN selection component 418 may be configured to choose the first CDN on the preference list, so long as the performance measurements for that CDN exceed a minimum threshold.  Also see Fig. 3 & ¶0039-¶0046 & Fig. 1 & ¶0027; streaming media host server 105); 
and an evaluator module configured to receive and evaluate the collected statistical data from the client terminal to be stored in a database module (¶0046; the preference generation component 323 may be configured to adjust the ranking of a given CDN by gathering real-time information on CDN performance from streaming clients and using this information to adjust the preference instructions provided to client devices.  For example, instances of clients selecting a "non-preferred" CDN, or failing over during streaming may be counted and aggregated on a geographical, ISP or other basis.  Evidence of falling CDN performance may then be used to adjust CDN preferences provided to clients in those same geographic areas or ISPs.  Doing so may improve performance for streaming clients as it results in the preferred CDN being more likely to perform well on the first try.  Further, directing traffic away from a poorly performing CDN may alleviate those very performance problems (i.e., directing traffic away from an oversubscribed CDN may improve performance of that CDN).  Similarly, the "rankings" may provide a probability or weight used favoring one CDN over another.  In such a case the client chooses a CDN according to those probabilities);
wherein a feedback loop is formed between the session management server and the client terminal to optimize the connection therebetween the client terminal and the optimum streaming server based on the collected statistical data (Fig. 1 & ¶0028; the streaming media host server 105 may dynamically adjust the preferences for a given title in response to feedback indicating that a CDN is performing poorly when streaming content, e.g., to a given geographical region, to a given ISP, or for other reasons); 
and wherein the client terminal further comprises a recovery module configured to (i) rate the data packets upon arrival (ii) to determine whether a data packet is erroneous (¶0050-¶0053; In addition to selecting an initial CDN, the streaming media component 131 may monitor the actual streaming performance experienced by client 415 from the chosen CDN while the selected media title is presented to the viewer.  If the performance of the chosen CDN degrades, the streaming media client may choose to retry other CDNs, and/or begin streaming the selected title from a different CDN. Note that performance includes determining bitrate and errors in packets) 
Watson does not expressly teach that the data in the above claim is “statistical data” being collected by the client device. However, the limitation is obvious from the probability and weight given to the data collected by the CDN and client device including expected streaming performance of the highest ranked CDN (Fig. 8 step 815 & ¶0061-¶0072). One of ordinary skill in the art would be motivated to realize the data as known in the art to render obvious the statistical data above in order to help maintain an overall distribution of traffic to different CDNs.  Conversely, when the performance difference is sufficiently high, the secondary CDN can be used to ensure a high quality of experience for subscribers of the streaming media service (¶0059). Utilizing such teachings enable the system to improve performance for streaming clients as it results in the preferred CDN being more likely to perform well on the first try.  Further, directing traffic away from a poorly performing CDN may alleviate those very performance problems (i.e., directing traffic away from an oversubscribed CDN may improve performance of that CDN).  Similarly, the "rankings" may provide a probability or weight used favoring one CDN over another.  In such a case the client chooses a CDN according to those probabilities (¶0046).
Watson also does not expressly teach a recovery module configured to and (iii) to activate a packet recovery strategy to compensate for data packet errors and send a recovery request to the optimum streaming server for a new data packet.
Barak teaches a streaming recovery method where lost packets are recovered in short time duration (applies to corrupted and missing frames also) that is similar to a recovery module configured to and (iii) to activate a packet recovery strategy to compensate for data packet errors and send a recovery request to the optimum streaming server for a new data packet. See Figs. 2-3 & ¶0043-¶0072.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Barak into the system of Watson in order to recover erroneous streams from lost packets in short time duration (¶0056). Utilizing such teachings enable the system to maintain frame rate without violating the maximal bitrate (¶0056). 

Claim 2 is substantially similar to claim 1, thus the same rationale applies. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455